PER CURIAM.
The defendant was convicted by a jury of sexual battery by use of slight force and kidnapping. He appeals the judgment insofar as it reflects a conviction for sexual battery with a deadly weapon, and appeals the kidnapping conviction. The State agrees that the judgment of conviction for sexual battery must be corrected to reflect the jury verdict. The conviction for kidnapping is affirmed on the authority of Faison v. State, 426 So.2d 963 (Fla.1983) (asportation of rape victim by force to location which facilitated crime and reduced danger of detection constituted kidnapping).
The judgments and sentences are affirmed and the cause is remanded with instructions to correct the judgment in accordance with this opinion.